DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/20 and 8/5/20 have been considered by the examiner and made of record in the application file.
Claim Objections
Claims 12-17 are objected to because of the following informalities:  As to claims 12-17, these claims are depend on cancelled claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 20, these claims stated “a second MAC”, however, there were no “first MAC” in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11, 13-18, 20-25, 97, 99 are rejected under 35 U.S.C. 103 as being unpatentable over Ohama et al (US 2020/0037394) in view of Agiwal et al (US 2018/0359784).
As to claim 1, Ohama et al  teaches a Media Access Control (MAC) Protocol Data Unit (MPDU) transmission method (figure 5, element 100, base station), comprising:
transmitting an MPDU, wherein the MPDU is used to indicate types of formats of one or more Random Access Response (RAR) messages in the MPDU (paragraph 110, the base station 100 obtains and transmits at least a MAC PDU as that described above, the base station 100 may obtain and transmit a different type of MAC PDU such as a MAC PDU including beam related information corresponding to all of the plurality of identifiers or a MAC PDU including no beam related information corresponding to any of the plurality of identifiers).
Ohama et al fails to teach the MPDU comprises a second MAC sub-header, and no Random Access Response (RAR) message corresponding to the second MAC sub-header is comprised in the MPDU.  Agiwal et al teaches the MPDU comprises a second MAC sub-header, and no Random Access Response (RAR) message corresponding to 
As to claim 2, Ohama et al teaches the MPDU transmission method according to claim 1, wherein at least one first MAC sub-header of the MPDU comprises an RAR format indication field for indicating a format of at least one first RAR message corresponding to the first MAC sub-header (paragraph 153, FIG. 9 to FIG. 13 described above. Specifically, the MAC subheaders can be identified on the terminal apparatus 200 side in a case where the RAPID subheaders and the UTBI subheaders are arranged in such an order as to keep the correspondence relationship of these subheaders). 
As to claim 3, Agiwal et al teaches the MPDU transmission method according to claim 2, wherein the RAR format indication field uses a reserved bit in the MAC sub-header, or one or more newly-added bits in the MAC sub-header different from the reserved bit (paragraph 144, A MAC PDU subheader corresponding to MAC RAR 1530 consists of at least three header fields E (extension)/T(Type)/RAPID (random access 
As to claim 5, Agiwal et al teaches the MPDU transmission method according to 
claim 2, wherein the RAR format indication field indicates the format of the at least one first RAR message through indicating at least one of the following information types to be carried in the at least one first RAR message: a Timing Advance (TA) command; an uplink (UL) grant; a Temporary Cell Radio Network Temporary Identifier (T-C-RNTI); a response indication field indicating the beam failure recovery request response; acknowledgement information about a downlink beam in candidate downlink beams reported by a User Equipment (UE) corresponding to a currently-used uplink beam; acknowledgement information about downlink beams other than the downlink beam in the candidate downlink beams reported by the UE corresponding to the
currently-used uplink beam; an indicator indicating the handover to the other candidate downlink beam; an indicator indicating the handover to the other downlink beam; an indicator indicating the restart of beam searching; an indicator indicating the handover to the other candidate beam or the restart of the beam searching; an indicator indicating available downlink beams in the candidate downlink beams reported by the UE; and an indicator indicating the available downlink beams (paragraph 65, (i.e. cell-radio network temporary identifier ( C-RNTI)).
As to claim 11, Ohama et al teaches the MPDU transmission method according to claim 5, wherein each first RAR message in the at least one RAR message corresponding to the first MAC sub-header is used to carry one or more of the at least one information type (paragraph 118)

As to claim 14, Ohama et al teaches the MPDU transmission method according to claim 1, wherein the second MAC sub-header comprises a response indication field for indicating the beam failure recovery request response (paragraph 123).
As to claim 15, Ohama et al teaches the MPDU transmission method according to claim 14, wherein the response indication field uses a reserved bit in the MAC sub-header, or one or more newly-added bits in the MAC sub-header different from the reserved bit (paragraphs 74, 75).
As to claim 16, Ohama et al teaches the MPDU transmission method according to claim 1, wherein the transmitting the MPDU comprises:
determining a resource position of the MPDU in accordance with the beam failure recovery request response, the resource position of the MPDU being used to indicate the beam failure recovery request response; and
transmitting the MPDU at the resource position (paragraphs 257, 316).
As to claim 17, Agiwal et al teaches the MPDU transmission method according to claim 1, wherein the transmitting the MPDU comprises:
determining a resource position of the MPDU in accordance with whether there is a subsequent RAR message after the second MAC sub-header, the resource position being used to indicate whether there is the subsequent RAR message after the second MAC sub-header; and
transmitting the MPDU at the resource position (paragraphs 257, 316).

each MAC sub-header is located in an MAC header of the MPDU, and the RAR messages corresponding to the MAC sub-headers are located after the MAC header in accordance with an order of the MAC sub-headers; or
each MAC sub-header is located in the MAC header of the MPDU, and the RAR messages corresponding to the MAC sub-headers in the MPDU comprising the RAR messages corresponding to the MAC sub-headers are located after the MAC header in accordance with an order of the MAC sub-headers; or
the RAR messages corresponding to each MAC sub-header is located in a field after the corresponding MAC sub-header; or
the RAR messages corresponding to each MAC sub-header comprising the RAR messages are located in a field after the corresponding MAC sub-header (figure 19).
As to claim 20, Ohama et al teaches a Media Access Control (MAC) Protocol Data Unit (MPDU) transmission (figure 5, element 100, base station) method, comprising:
 generating an MPDU and transmitting the MPDU (paragraphs 71, the base station generates random access responses to all random access preambles detected on the same PRACH resource, combines the random access responses together, and further adds header information to the combined random access responses to configure a Medium Access Control (MAC) Protocol Data Unit (PDU) for random access responses, paragraph 110, the base station 100 obtains and transmits at least a MAC 
Ohama et al fails to teach the MPDU comprises a second MAC sub-header, and no Random Access Response (RAR) message corresponding to the second MAC sub-header is comprised in the MPDU.  Agiwal et al teaches the MPDU comprises a second MAC sub-header, and no Random Access Response (RAR) message corresponding to the second MAC sub-header is comprised in the MPDU (paragraphs 145, 166, In an alternate embodiment, a Backoff Indicator (or information) subheader consists of at least two fields TBI. Reserved fields may be included to octet align Backoff Indicator (or information) subheader. There is no MAC RAR corresponding to this subheader. MAC sub-PDU carrying back information consists of only backoff indicator (or information) subheader. Backoff indicator (or information) subheader in MAC sub-PDU is not followed by MAC RAR).   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Agiwal et al into the system of Ohama et al in order to perform random access procedure.
As to claims 21-25, the recite limitations substantially similar to the claims 13-17. Therefore, these claims were rejected for similar reasons as stated above.
As claims 97 and 98, the recite limitations substantially including a network device, comprising a processor, and a memory storing therein a computer-executable instruction, wherein the processor is configured to execute the computer-executable .
7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (US 2013/0114516) in view of Kristem et al (US 2019/0116555).
As to claim 26, Koo et al teaches a Media Access Control (MAC) Protocol Data Unit (MPDU) transmission method, comprising:
receiving an MPDU, the MPDU being used to indicate types of formats of one or more RAR messages in the MPDU (paragraph 88, The processor control logic and/or circuitry then cause the UE to receive a MAC PDU message having one or more MAC subheaders and a MAC payload with a random access response (RAR) message with one or more control parameters for providing an IDC interference solution at the UE).
Koo et al fails to teach parsing the MPDU.  Kristem et al teaches parsing the MPDU (paragraph 173, the MAC logic circuitry 3001 may parse the MPDU based upon a format defined in the communications device for a frame to determine the particular type of frame by determining the type value and the subtype value).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kristem et al into the system of Koo et al in order to support wakeup radio preamble design and pulse generation for low and high transmission rates for wake-up radio packet transmissions.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	February 25, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642